Name: Council Decision (EU, Euratom) 2018/2076 of 20 December 2018 amending the Council's Rules of Procedure
 Type: Decision
 Subject Matter: demography and population;  politics and public safety;  electoral procedure and voting;  EU institutions and European civil service
 Date Published: 2018-12-28

 28.12.2018 EN Official Journal of the European Union L 331/218 COUNCIL DECISION (EU, Euratom) 2018/2076 of 20 December 2018 amending the Council's Rules of Procedure THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, Having regard to the Treaty on the Functioning of the European Union, Having regard to the Treaty establishing the European Atomic Energy Community, Having regard to Article 11(6) of the Council's Rules of Procedure (1), Whereas: (1) When an act is to be adopted by the Council acting by qualified majority, it has to be verified that the Member States constituting the qualified majority represent at least 65 % of the population of the Union. (2) That percentage is calculated according to the population figures set out in Annex III to the Council's Rules of Procedure (the Rules of Procedure). (3) Article 11(6) of the Rules of Procedure provides that, with effect from 1 January each year, the Council is to amend the figures set out in that Annex, in accordance with the data available to the Statistical Office of the European Union on 30 September of the preceding year. (4) In view of the United Kingdom's withdrawal from the Union, Annex III to the Rules of Procedure should also include the figures applicable from the day following that on which the Treaties cease to apply to the United Kingdom. (5) The Rules of Procedure should therefore be amended accordingly for the year 2019, HAS ADOPTED THIS DECISION: Article 1 Annex III to the Rules of Procedure is replaced by the following: ANNEX III Figures concerning the population of the Union and the population of each Member State for implementing the provisions concerning qualified majority voting in the Council 1. For the purposes of implementing Article 16(4) TEU and Article 238(2) and (3) TFEU, the population of the Union and the population of each Member State, as well as the percentage of each Member State's population in relation to the population of the Union, for the period from 1 January 2019 until the date on which the Treaties cease to apply to the United Kingdom or until 31 December 2019, at the latest, shall be as follows: Member State Population Percentage of the population of the Union (%) Germany 82 719 022 16,12 France 67 221 943 13,10 United Kingdom 66 238 007 12,90 Italy 61 166 142 11,92 Spain 46 659 302 9,09 Poland 37 976 687 7,40 Romania 19 523 621 3,80 Netherlands 17 321 110 3,37 Belgium 11 413 058 2,22 Greece 10 738 928 2,09 Czechia 10 493 154 2,04 Portugal 10 291 027 2,00 Sweden 10 157 000 1,98 Hungary 9 778 371 1,91 Austria 8 802 000 1,71 Bulgaria 7 050 034 1,37 Denmark 5 774 877 1,13 Finland 5 501 930 1,07 Slovakia 5 443 120 1,06 Ireland 4 830 392 0,94 Croatia 4 105 493 0,80 Lithuania 2 808 901 0,55 Slovenia 2 066 880 0,40 Latvia 1 934 379 0,38 Estonia 1 319 133 0,26 Cyprus 864 236 0,17 Luxembourg 600 124 0,12 Malta 475 701 0,09 EU-28 513 274 572 Threshold (65 %) 333 628 472 2. For the purposes of implementing Article 16(4) TEU and Article 238(2) and (3) TFEU, the population of the Union and the population of each Member State, as well as the percentage of each Member State's population in relation to the population of the Union, for the period from the day following that on which the Treaties cease to apply to the United Kingdom to 31 December 2019, shall be as follows: Member State Population Percentage of the population of the Union (%) Germany 82 719 022 18,50 France 67 221 943 15,04 Italy 61 166 142 13,68 Spain 46 659 302 10,44 Poland 37 976 687 8,50 Romania 19 523 621 4,37 Netherlands 17 321 110 3,87 Belgium 11 413 058 2,55 Greece 10 738 928 2,40 Czechia 10 493 154 2,35 Portugal 10 291 027 2,30 Sweden 10 157 000 2,27 Hungary 9 778 371 2,19 Austria 8 802 000 1,97 Bulgaria 7 050 034 1,58 Denmark 5 774 877 1,29 Finland 5 501 930 1,23 Slovakia 5 443 120 1,22 Ireland 4 830 392 1,08 Croatia 4 105 493 0,92 Lithuania 2 808 901 0,59 Slovenia 2 066 880 0,46 Latvia 1 934 379 0,43 Estonia 1 319 133 0,30 Cyprus 864 236 0,19 Luxembourg 600 124 0,13 Malta 475 701 0,11 EU-27 447 036 565 Threshold (65 %) 290 573 768 Article 2 This Decision shall enter into force on the date of its publication in the Official Journal of the European Union. It shall apply from 1 January 2019. Done at Brussels, 20 December 2018. For the Council The President E. KÃ STINGER (1) Council Decision 2009/937/EU of 1 December 2009 adopting the Council's Rules of Procedure (OJ L 325, 11.12.2009, p. 35).